DETAILED ACTION
Response to Amendment
Applicant’s addition of claims 11 and 12, filed March 10, 2022, are acknowledged by the Examiner.
Claims 1-12 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are not found persuasive. 
Applicant’s argument that the combination would not yield predictable results moot as that was not the rational for the combination. The rational does not need to meet each of the support included in MPEP 2143, and does not need to meet each of the individual standards of each rational. In this case, obviousness was established by combining or modifying the teachings of the prior art to produce the claimed invention where there was some teaching, suggestion, or motivation to do so. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, providing the ability for the articulated robotic arm to be easily moved and positioned in a plurality of different motions and directions thus allowing optimal rehabilitation for the patient (Einav, et al., [0353-0394]) is a reasonable motivation for combination. 
In response to applicant's argument that it is unclear how the actuators of Maguire would be used in the combined system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, the proposed combination does not add the whole .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,798,443 B1 to Maguire, further in view of US 2007/0282228 A1 to Einav, et al., further in view of US 2003/0028130 Al to Wunderly, further in view of US 2004/0006287 A1 to Epley.
Regarding claim 1, Maguire discloses a system for rotation and positioning of a head mount in three-dimensional space (motion controlled helmet 104 having three actuators for guiding or inducing the rotation and positioning the helmet 104 via pitch, roll, and yaw head movements which are actuated by actuators, col 18 lines 9-26, col 19 lines 7-50, col 20 lines 22-25, col 21 lines 20-62) comprising:
	a robotic arm comprising a base and a distal end opposite the base a robotic arm (rod 296 which is actuated by the actuators 232a, 232b, 232c, col 18 lines 9-26, col 19 lines 7-50, col 20 lines 22-25, col 21 lines 20-62; page 9 and 10 of the instant applications specification states “the robotic arm is generally a manipulation machine that is equipped at an end distal from the base with useful tools for the automatic handling of objects, and which is programmable with respect to orientation, position, and sequence of operations in several axes of motion” therefore the actuators of rod 296 are analogous to the instant applications robotic arm) comprising a base (plate 234, Figs 7 and 14, col 19 lines 7-40) and a distal end opposite the base  (rod 296 has a distal end that is located opposite the plate 234 and is attached to the helmet 104, Fig 7 and 14, col 19 lines 36-40); 

	a visual target (the display may be a panoramic display fixed to the wall of the booth, col 4 line 22-35); and a human receiving area between the robotic arm base and the visual target (where only head attitude is emulated, the viewer can be seated or standing in one position within a stationary structure between the base and the screen, wherein the seat can be a platform or the stationary structure in which the user stands or is seated can be a platform, Fig 7 and 14, col 11 lines 23-27 and 45-49); and
	a human receiving area between the robotic arm base and the visual target (where only head attitude is emulated, the viewer can be seated or standing in one position within a stationary structure between the base and the screen, wherein the seat can be a platform or the stationary structure in which the user stands or is seated can be a platform, Fig 7 and 14, col 11 lines 23-27 and 45-49).
While Maguire discloses a robotic arm (see above) and a kinematic feedback sensor system (see above), Maguire does not explicitly disclose wherein the robotic arm comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint; a kinematic feedback sensor system that detects resistance to movement during actuation of the head mount; a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference point if the resistance reaches or exceeds a threshold; a camera that detects eye movement during actuation of the head mount; and a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm as disclosed by Maguire to include at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint as taught by Einav, et al. in order to provide the ability for the articulated robotic arm to be easily moved and positioned in a plurality of different motions and directions thus allowing optimal rehabilitation for the patient (Einav, et al., p. [0353-0394]).
While Maguire further discloses a kinematic feedback sensor system (a signal processor or decoder 220 provides a decoded helmet attitude signal to a helmet attitude control 28 which in turn provides a helmet attitude control signal to a plurality of actuators mounted on a stationary plate 234 for actuating the helmet 104 in a corresponding plurality of axes such as in the pitch, yaw, and roll axes; additionally sensors can be provided on platform 234 to sense the position of the plate for providing feedback signals from a closed loop control, control 228 provides actuator command signals for causing the actuators to carry out the control strategy; further helmet 104 has mounted attitude accelerometer 
Wunderly teaches an analogous device (machine for upper limb physical therapy, title; the device is analogous to Maguire as it comprises robotic components to actively move a user’s limb, p. [0007, 0023, 0052, 0060-0064]) comprising an analogous kinematic feedback sensor system that detects resistance to movement during actuation of the analogous limb mount (the invention is able to operate in several control modes that define the interaction with the patient that occurs at the patient inputs 28L, 28R, the device receive inputs 102 that define the range of motion, number of repetitions of movement, force thresholds, and mode of operation into controller 100, the input 102 includes an active force threshold, an active force resistance, and a force safety threshold, the controller monitors the output sensor information from position sensor 84 and force sensors 30 and 32 and then determines the output signals to motor M1 and clutch 54, wherein the force sensors measures the forces exerted by the user’s unimpaired arm on the system, Figs 12-13, p. [0052, 0060-0064]); and a safety cutoff mechanism that stops motion of the limb mount or returns the limb mount to a reference point if the resistance reaches or exceeds a threshold (the controller 100 will monitor the force sensor info from 30 and 32 and will provide an output request for the motor M1 to move at the target speed until the position target is reached, and then stop motion of the system if the safety threshold for these force values are exceeded, Figs 12-13, p. [0060-0064]) providing an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, p. [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.

While Maguire further discloses cameras (left and right eye monitors may take the form of a pair of left and right oculometers which are capable of monitoring the eyes’ attitudes, directions, positions, col 15 lines 59-67, col 16 lines 1-22), Maguire as modified by Einav, et al. as modified by Wunderly does not explicitly disclose a camera that detects eye movement during actuation of the head mount; and a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Epley teaches an analogous system for positioning of an analogous head mount (a comprehensive vertigo management system and methodology is provided which employs a spatial maneuvering device, preferably under computer control, to orient a subject selectively differently in space, thus to create vestibular activity which is directly related to spatial motion (including acceleration) and/or orientation, headgear including goggles are used to position the head of the subject, title, abstract, p. [0050, 0058]) having a camera that detects eye movement during actuation of the analogous head mount (camera 36 is directed at the eyes, and installed within the goggles and headgear, camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, p. [0054-0055]); and a computer controller in communication with the analogous kinematic feedback sensor system and camera (chair mounted within a compound ring structure that is maneuverable angularly, and preferably under computer control, to position and move a subject's head in the headgear into substantially all possible planes of orientation, wherein the camera is also connected to the computer controller to transfer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly to include a camera that detects eye movement during actuation of the head mount; and a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera as taught by Epley in order to provide the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley, p. (0033-0034, 0044-0046, 0054-0055, 0057-0058]).
Regarding claim 3, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above. Maguire further discloses wherein the human receiving area comprises a human subject seat (where only head attitude is emulated, the viewer can be seated in a chair or standing in one position within a stationary structure, col 11 lines 23-27 and 45-49) comprising a front side (side of chair that the user sits on) and a back side (side of chair that is opposite 
Regarding claim 4, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above. Maguire further discloses wherein the human receiving area is a platform (where only head attitude is emulated, the viewer can be seated or standing in one position within a stationary structure, wherein the seat can be a platform or the stationary structure in which the user stands or is seated can be a platform, col 11 lines 23-27 and 45-49).
Regarding claim 5, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above. Maguire further discloses wherein the human receiving area is a standing area (where only head attitude is emulated, the viewer can be seated or standing in one position within a stationary structure, col 11 lines 45-49).
Regarding claim 10, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley does not explicitly disclose further comprising VOG goggles configured to collect data indicative of eye position or movement.
Epley further teaches VOG goggles configured to collect data indicative of eye position or movement (camera 36 is directed at the eye and installed within subject-wearable, light-occluding goggles, the goggles monitor eye movement responses which are analyzed electronically by computer 20 to note and record the axis of rotation, angular velocity and direction of each movement, p. [0050, 0054, 0055]) providing a quicker and more efficient way to diagnose and create a rehabilitation treatment plan for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head mount as disclosed Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley to include VOG goggles configured to collect data indicative of eye position or movement as further taught by Epley in order to provide a quicker and more efficient way to diagnose and create a rehabilitation treatment plan for the patient.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,798,443 B1 to Maguire as modified by US 2007/0282228 A1 to Einav, et al. as modified by US 2003/0028130 Al to Wunderly as modified by US 2004/0006287 A1 to Epley, as applied to claim 1 above, further in view of US 8,868,373 B2 to Eng, et al.
Regarding claim 2, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley does not explicitly disclose wherein visual target is a screen that is concave with respect to the human receiving area.
Eng, et al. teaches an analogous system for rotation and positioning of a human subject’s head (adjustable virtual reality system that can be used for rehabilitation of a limb function, title, col 5 lines 12-16) wherein the analogous visual target is a screen that is concave with respect to the analogous human receiving area (curved screen 110 is located in front of a user’s chair 101, Fig 9a, col 15 lines 45-50) providing more realistically represented virtual targets to the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual target as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley to include a screen that is concave as taught by Eng, et al. in order to provide a more realistically represented virtual targets to the patient.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,798,443 B1 to Maguire, as modified by US 2007/0282228A1 to Einav, et al. as modified by US 2003/0028130 Al to Wunderly, as modified by US 2004/0006287 A1 to Epley, as applied to claim 1 above, further in view of WO2013/140406 to Levital, et al.
Regarding claim 6, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley does not disclose wherein the head mount comprises a back plate that is adapted to engage with a human head 
Levital, et al. teaches an analogous system for rotation and positioning of a human subject’s head (an apparatus for treating a patient by controllably and supportably maneuvering the patient’s body or part thereof, abstract) wherein the head mount (apparatus 100 for holding a head, pg. 17 paragraphs 3 and 6) comprises a back plate that is adapted to engage with a human head on its back side (cradle 10 adapted to hold the head of the patient, pg. 17 paragraph 6), two side flaps hingedly attached to the back plate that are adapted to engage with the human head on its sides (flaps 130 are attached to support plate 150 which is connected to a bar 140 pivoted in its center enabling them to rotate around an axis through the pivot synchronically, Figs 5a-5c, pg. 20 paragraph 4), and a strap affixed to the two side flaps that is adapted to engage the human head on its front side (strap 180 engages the forehead, Fig 13b, pg. 23 paragraph 3) providing greater security, comfort, and adjustability to the head when positioned in the head mount.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head mount as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley to include a back plate with two side flaps hingedly attached and a strap affixed to the two side plates as taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 7, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley discloses the invention as applied to claim 1 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley does not disclose wherein the head mount comprises a plurality of positionable pads that are adapted to abut the human subject’s head during use of the system.
Levital, et al. teaches an analogous system for rotation and positioning of a human subject’s head (an apparatus for treating a patient by controllably and supportably maneuvering the patient’s body or part thereof, abstract) wherein the head mount (apparatus 100 for holding a head, pg. 17 paragraphs 3 and 6) comprises a plurality of positionable pads that are adapted to abut the human subject’s head (spring or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified head mount as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley to include positionable pads that abut the human subject’s head as taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 8, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al. discloses the invention as applied to claim 7 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al. does not disclose wherein the positionable pads comprise at least four positionable pads that are adapted to abut an upper hemisphere of the human subject’s head, and at least four positionable pads that are adapted to abut a lower hemisphere of the human subject’s head.
Levital, et al. further teaches wherein the positionable pads comprise at least four positionable pads that are adapted to abut an upper hemisphere of the human subject’s head (inflatable pillows are located within the arms 130 which contact the upper hemisphere of the head, Fig 5a shows sections than can hold the pillows, pg. 19 paragraph 4), and at least four positionable pads that are adapted to abut a lower hemisphere of the human subject’s head (seven inflatable pillows 21 are positioned at the base of the head and top of the neck, Figs 7 and 8a-8b, pg. 20 paragraphs 1-2) providing greater security, comfort, and adjustability to the head when positioned in the head mount.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified head mount as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al.  to include at least four positionable pads that abut both the upper and lower hemispheres of the human subject’s head as further taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 9, Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al. discloses the invention as applied to claim 7 above.
Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al. does not disclose wherein the positionable pads are positionable along support rails that extend from a hub which is adapted to be on a rear side of the human subject’s head.
Levital, et al. further teaches wherein the positionable pads (inflatable pillows) are positionable along support rails that extend from a hub which is adapted to be on a rear side of the human subject’s head (adjustment slide rails 120 extend from support plate 150 which is located on the rear side of the device supporting the rear side of the head, Fig 5a-5c, pg. 20 paragraph 2) providing a way to smoothly slide and adjust the pads positions to fit different sized patients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positionable pads as disclosed by Maguire as modified by Einav, et al. as modified by Wunderly as modified by Epley as modified by Levital, et al. to include support rails extending from a hub as further taught by Levital, et al. in order to provide a way to smoothly slide and adjust the pads positions to fit different sized patients.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view Matsen (US 4979949) and in view of Wunderly and in view of Epley.
Regarding claim 11, Maguire discloses A system for rotation and positioning of a head mount in three-dimensional space (col 18 lines 9-26, col 19 lines 7-50, col 20 lines 22-25, col 21 lines 20-62, motion controlled helmet 104 having three actuators for guiding or inducing the rotation and positioning the helmet 104 via pitch, roll, and yaw head movements which are actuated by actuators) comprising: a robotic arm (col 19 lines 7-50, col 20 lines 22-25, col 21 lines 20-62, Fig 7, rod 296/plate234 shown and detailed is an example of an arm that is linked to robotics/actuators thus a robotic arm) comprising a base and a distal end opposite the base (Fig 7 and 14, col 19 lines 36-40, rod 296 with base at plate 234 and a distal end that is located opposite the plate 234 and is attached to the helmet 104); the head mount affixed to and actuated by the distal end of the robotic arm (Fig 7 and 14, col 11 lines 23-27, col 19 lines 7-11, head mount 104 moved by rod 296 and affixed to distal end of rod/arm 296), wherein the head ; a visual target (col 4 line 22-35, the display may be a panoramic display fixed to the wall of the booth); and a human receiving area between the robotic arm base and the visual target (Fig 7 and 14, col 11 lines 23-27 and 45-49, the viewer can be seated or standing in one position within a stationary structure between the base and the screen).
While Maguire discloses a robotic arm (see above) and a kinematic feedback sensor system (see above), Maguire does not explicitly disclose wherein the robotic arm comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint; a kinematic feedback sensor system that detects resistance to movement during actuation of the head mount; a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference position if the resistance reaches or exceeds a threshold; a camera that detects eye movement during actuation of the head mount; a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera; wherein: each of the at least two arm segments pivot relative to one another; and each of the at least two arm segments rotate relative to one another.
Matsen teaches an analogous controlled and programable actuated system that moves relative to commands for holding and moving a user (Fig 8, col 1 ln 5-15, col 5 ln 00-10) wherein the robotic arm comprises at least two arm segments (Fig 8, arms 152, 148, 146) which are movable relative to one another at a first joint between the user mount 156 and base 144 (Fig 8, col 13 ln 35-60, Fig 8, first arm 146 and second arm 148 connected at a rotating first joint) (Fig 8, col 13 ln 35-60, user mount 156 capable of being applied or attached to a head), further wherein one of the at least two arm segments is connected to the mount 156 by a second joint (Fig 8, col 13 ln 35-60, second joint 154), and further wherein another of the at least two arm segments is connected to the base by a third joint (Fig 8, col 13 ln 35-60, first arm 146 rotatable relative to column 142 of base at a third joint); wherein: each of the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Matsen in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).
While Maguire further discloses a kinematic feedback sensor system (a signal processor or decoder 220 provides a decoded helmet attitude signal to a helmet attitude control 28 which in turn provides a helmet attitude control signal to a plurality of actuators mounted on a stationary plate 234 for actuating the helmet 104 in a corresponding plurality of axes such as in the pitch, yaw, and roll axes; additionally sensors can be provided on platform 234 to sense the position of the plate for providing feedback signals from a closed loop control, control 228 provides actuator command signals for causing the actuators to carry out the control strategy; further helmet 104 has mounted attitude accelerometer sensors 120, 122, 124 for detecting the acceleration and angular displacement of the head rest element in the pitch, roll, and yaw axes, Figs 7 and 14, col 17 lines 37-61col 12 lines 30-37, col 13 lines 1-16 and 31-51), Maguire/Matsen does not explicitly disclose a kinematic feedback sensor system that detects resistance to movement during actuation of the head mount; a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference point if the resistance reaches or exceeds a threshold; a camera that detects eye movement during actuation of the head mount; and a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Wunderly teaches an analogous device ([0007, 0023, 0052, 0060-0064], machine for upper limb physical therapy) comprising an analogous kinematic feedback sensor system that detects resistance to movement during actuation of the analogous limb mount (Figs 12-13, [0052, 0060-0064], the invention is able to operate in several control modes that define the interaction with the patient that occurs at the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kinematic feedback sensor system as disclosed by Maguire/Matsen to detects resistance to movement during actuation of the head mount and a safety cutoff mechanism that stops motion of the head mount if the resistance reaches or exceeds a threshold as taught by Wunderly in order to provide an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
While Maguire further discloses cameras (left and right eye monitors may take the form of a pair of left and right oculometers which are capable of monitoring the eyes’ attitudes, directions, positions, col 15 lines 59-67, col 16 lines 1-22), Maguire/Matsen/Wunderly does not explicitly disclose a camera that detects eye movement during actuation of the head mount; and a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Maguire/Matsen/Wunderly to include a camera that detects eye movement during actuation of the head mount; and a computer 
Regarding claim 12, Maguire/Matsen/Wunderly/Epley discloses The system of claim 11, wherein: the at least two arm segments comprise a first arm segment, a second arm segment, and a third arm segment (Matsen Fig 8, first arm 46, second arm 148, third arm 152); the first arm segment and the second arm segment are movably connected by the first joint (Matsen Fig 8, first arm 146 and second arm 148 connected at a rotating first joint); the first arm segment and the base are movably connected by the third joint (Matsen Fig 8, first arm 146 rotatable relative to column 142 of base at a third joint); the second arm segment and the third arm segment are movably connected by a fourth joint (Matsen Fig 8, second arm 148 and third arm 152 rotatable at a fourth joint); the third arm segment and the user mount are movably connected by the second joint (Matsen Fig 8, third arm 152 and mount 156 rotatable at a second joint 154); and the user mount rotates in a clockwise direction or a counterclockwise direction at the second joint (Matsen Fig 8, col 13 ln 35-60, joint 154 rotates in three axes thus would allow for clockwise and counterclockwise rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Maguire/Matsen/Wunderly/Epley in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786